— Order unanimously reversed and report sealed. Memorandum: This is an appeal by certain public officials of the City of Syracuse from an order of County Court directing that four Grand Jury reports be filed as public records. The Grand Jury had investigated claims of wrongdoings by public officials. 11 County Court erred in ordering the filing. A Grand Jury report may be accepted for filing as a public record only if there is a finding of misconduct which is supported by a preponderance of credible and legally admissible evidence (CPL 190.85, subd 2, par [a]; see Matter of Report of Special Grand Jury Empanelled February 14, 1978, 77 AD2d 199; Matter of Reports of Grand Jury No. 1, 71 AD2d 1060). The evidence before the Grand Jury fails to meet this test. “Suspicion, mistrust, uncertainty, doubt, innuendo and skepticism, even though engendered by the best of motives, are not ‘facts’ ” (Matter of Report of September 1968 Grand Jury, 32 AD2d 221, 224). 1i Furthermore, the Grand Jury was not charged as to the duties and responsibilities of the particular public servants involved (see Matter of June 1982 Grand Jury, 98 AD2d 284; Matter of Report [Designated A] of January III Special Grand. Jury for January 1979 Term, 81 AD2d 639). 11 In addition, procedural errors were committed by the District Attorney in submitting certain charges to the Grand Jury and then withdrawing them without further proper instructions, leaving the jury with the impression that they could submit a report as an “inferior alternative which could be issued where the evidence failed to rise to the level sufficient to support an indictment” (Matter of Special Grand Jury Investigation, 79 AD2d 847). (Appeal from order of Onondaga County Court, Cunningham, J. — Grand Jury report.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.